This was a suit for rescission and cancellation of a contract and to recover the money paid under the contract and to subject the property described in the contract to a lien to enforce the re-payment of such money.
There was a general and special demurrer to the amended bill of complaint. The general demurrer was sustained and the special demurrer was, therefore, not further considered.
Appeal was taken from the order sustaining the general demurrer.
The order appealed from should be affirmed on authority of Sun City Holding Co. vs. Schoenfield, 97 Fla. 777, 122 So. 252; Stokes vs. Victory Land Co., 128 So. 408, and it is so ordered. *Page 780 
Affirmed.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL AND DAVIS, J.J., concur.
BROWN, J., dissents.